Order and judgment unanimously affirmed, with costs. Memorandum: Contrary to the argument made by plaintiff on the appeal, there is no suggestion in the moving affidavits that defendant was, at the time of the service of the summons, engaged in “a continuous and systematic course of ‘doing business’ here” rendering him subject to personal service under CPLR 301 (Laufer v Ostrow, 55 NY2d 305, 309-310). Special Term, therefore, properly dismissed the complaint without an evidentiary hearing. (Appeal from order and judgment of Supreme Court, Herkimer County, Lynch, J. — dismiss complaint, lack of personal jurisdiction.) Present ■— Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.